Harvey, J.
(concurring specially): I concur in the judgment of affirmance, but prefer to state my reasons as follows: The note sued on in this action was dated November 17, 1926, for the sum of $3,000, signed by Louis R. Greiner and Lillian Greiner, his wife, and made payable to Maggie Greiner. This was executed to take the place of a note for the same amount by the same makers payable to H. P. Greiner and dated October 17, 1922. (See finding No. 1.) I think this was the transaction the jury had in mind when it answered questions 12 and 13. The old note, payable to H. P. Greiner, was returned to the makers in consideration of the new note sued on in this action. The jury found, in answer to special questions 9,10 and 11, that the note sued on in this action was paid by services rendered the plaintiff in settling the estate of her son. It is true that the contract by which the maker of the note performed services to the plaintiff in the settlement of the estate of her son was made soon after the son’s death, as found in answer to question 14, but the services were not fully performed, and the jury did not regard payment as having been completed until the estate was fully administered. In this view of the matter there is no material conflict in the findings. Since Maggie Greiner inherited *441all of the estate of her son, H. P. Greiner, and since she agreed with her son Louis that she would give him the amount of his indebtedness to the estate for his services in assisting her in settling the estate, the attorneys in charge of the matter evidently thought it could be handled best by having Louis R. Greiner and his wife execute a new note to the plaintiff for the old note to H. P. Greiner, and that the plaintiff, as an individual, would then be in a position to cancel or surrender that note to Louis in payment of his services in accordance with her agreement with him. This was an appropriate way to handle the matter, and perhaps the best way.